                             IN THE UNITED STATES DISTR1CT COURT

                                  FOR THE DISTR1CT OF OREGON


JAMES B., 1

                Plaintiff,                                                   Civ. No. 3:19-cv-01011-CL

                                        v.                       ORDER FOR PAYMENT OF
                                                         ATTORNEYFEESPURSUANTTOEAJA

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


MARK D. CLARKE, Magistrate Judge.

        It is hereby ORDERED that attorney fees in the amount of $9,560.94 are hereby awarded

to Plaintiff, pursuant to the Equal Access to Justice Act (BAJA), 28 U.S.C. § 2412. The

government does not object. The attorney fees shall be paid to Plaintiffs attorney, subject to

verification that Plaintiff does not have a debt which qualifies for offset against the EAJA fees

under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If

Plaintiff has no such debt, then the check shall be made payable to Plaintiffs attorney, Laurie B.

Mapes. If Plaintiff has such a debt, then the check for any remaining fund

shall be made payable to Plaintiff. The check, regardless of the na

Plaintiff's attorney, Laurie B. Mapes, at P.O. Box 1241, Sc


         Dated this___g_}_ day of June,




1
 In the interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental party in this case.

Page l of I - ORDER
